Opinion of the court by
This purports to be an appeal from a judgment of the district court of Payne county. The record consists of a case-made, regularly served, signed, authenticated, and filed. The case-made contains no copy of the judgment or final order of the court in said cause. After the case was filed in this court the plaintiff in error moved for a writ of certiorari to the clerk of the district court to bring up a transcript of the judgment. This motion can avail the plaintiff in error nothing, for it is the rule of this court that a case-made, when duly served, signed, authenticated, and filed, cannot be amended or supplemented in this court. The appeal is dismissed at costs of plaintiff in error.
All of the Justices concurring. *Page 213